Exhibit SECURITY AGREEMENT This Security Agreement (this “Agreement”) is made as of this 22nd day of August, 2008, by United eSystems, Inc., a Nevada corporation, (the “Debtor”), for the benefit of Robert J. Sorrentino, an individual residing in the State of Florida (the “Secured Party”). WHEREAS, this Agreement is entered into in connection with the issuance of a certain Non-Interest Bearing Promissory Note made by the Debtor in favor of the Secured Party dated August 22, 2008 (the “Note”) in which the Debtor promises to pay to the Secured Party such sums as may be advanced from time to time to the Debtor by the Secured Party and pursuant to the Note, provided that the principal amount under the Note shall not exceed Five Hundred Thousand Dollars and No Cents. NOW, THEREFORE, in consideration of the premises, covenants and agreements set forth below, and the mutual benefits to be derived from this Agreement, and other good and valuable consideration, the parties hereto agree as follows: 1.Definitions.As used in this Agreement, the following terms shall have the following meanings: “Collateral” has the meaning set forth in Section2. “Event of Default” has the meaning set forth in Section7. “Financing Statement” has the meaning set forth in Section 3. “Obligations” means all indebtedness, liabilities and other obligations of the Debtor to the Secured Party, whether under or in connection with this Agreement, the Note, the Intercreditor Agreement, or any other documents or instruments related to this Agreement, the Note and the Intercreditor Agreement, including, without limitation, all unpaid principal of the Note, all interest (if any) that may accrue thereon, all fees and all other amounts payable by the Debtor to the
